Church, J.
The record of the justice court shows, with sufficient certainty, that the defendant, in the original action, upon a proper process, legally served, and in a case of which the justice had jurisdiction, was legally summoned to appear before justice Adams, on the 13th day of January, 1838; and that on that day, the justice was absent from the town where the trial was to be had. The record then proceeds to state, that on the said 13th day of January, “ the parties were duly notified” to appear again for trial on the 20th day of January, at 2 o’clock, P. M., when the plaintiff appeared, and the defendant made default of appearance. Whereupon it was considered that the plaintiff recover five dollars damages, &c.
Two causes of error are assigned as apparent upon this record : First, that it does not appear that justice Adams gave notice to the parties in writing, to appear before him, for the trial of said action, on the 20th day of January ; nor that the notice was served, either by reading, or leaving [a copy with the parties, in conformity with the provisions of the statute of 1833. And secondly, that it does not appear, that justice Adams found or adjudged any debt to be due to the plaintiff.
1. The statute of 1833, in addition to the act for regulating courts, &c., enacts, “ that whenever any writ, suit or civil process, shall be made returnable before any justice of the peace, and at the time appointed for the trial of the same, said justice shall be absent from the town where the trial is to be had, said justice may, at any time within twenty days after the said time for trial, proceed to try said cause, in the same manner as he might have done at said time named for trial: Provided, that he shall give six days previous notice of the time and place of said trial, to the parties in said cause, in writing, to be read in hearing of said parties, or a true and attested copy thereof to be left at their usual place of abode.” Before the enactment of this law, if a justice of the peace was absent, at the time of trial, no legal provision existed for the continuance of his power and jurisdiction over the action ; and no further proceedings could be had in the suit.
That the justice in this case, after the return day of the writ, the 13th day of January, could proceed no further, unless he caused the parties to be notified in writing, in the manner prescribed by the statute, is not a matter for dispute, and cannot be. But the cjuestion is, whether the facts necessary to con*496stitute a legal notice, should have been detailed upon the record ef the justice, and for want of this, the judgment be erroneous? Or was it enough that it was found and stated, by the justice, that “the parties were duly notified?”
This action, at its commencement, was clearly within the jurisdiction of the justice. The sum in demand, the process and the parties, were such as gave to him jurisdiction. And the fact that on the return day, the justice was absent from the town, did not take away his jurisdiction over the cause, which had been legally commenced. The statute sustained the powers of the court, preserved the action alive, authorized future proceedings, and directed the manner of them. The justice, therefore, having before him a cause, as it appeared from the face of the process and proceedings, of which he had jurisdiction, had, as a matter of course, jurisdiction over all interlocutory acts legally necessary to a final judgment. It would seem to follow from these premises, if they are true, that the finding of the justice, that the parties were duly notified, is conclusive evidence of its truth. The supreme court of the United States, in the case of Voorhees v. The United States Bank, 10 Peters 472. in discussing this subject, says : “ There is no principle better settled, than that every act of a court of competent jurisdiction shall be presumed to have been rightly done, till the contrary appears. This rule applies as well to every judgment or decree rendered in the various stages of their proceedings, from their initiation to their completion, as to their adjudication that the plaintiff has a right of action. Every matter adjudicated becomes a part of their record, which thenceforth proves itself, without referring to the evidence on which it has been adjudged.”
If this doctrine is applicable to the present case, of which there can be no doubt, the consequence is irresistible, that the fact of notice having been adjudicated, must be taken to be true, without referring to the evidence upon which the adjudication was predicated. The justice, by his record, says, the parties were duly notified ; by which is meant, that they were notified, in the manner prescribed by law. This is the obvious meaning of the language used. This the justice had a right to enquire after, and to find as an essential fact; and in doing so, he must be presumed to have acted right. This principle has been often recognized, even when applicable to *497tribunals of special and limited powers. Service v. Heermance, 1 Johns. Rep. 91. Frary v. Dakin, 7 Johns. Rep. 75.
It was claimed for the defendant, in the argument, that a -justice’s court in this state is one of special and limited jurisdiction, and could not justify its proceedings at all, unless upon the face of them every fact appeared, which was necessary to confer jurisdiction.
We are not persuaded that it is necessary for the determination of this case, that we should look after and decide the precise distinction between courts of general and courts of limited jurisdiction, or whether a justice’s court be the one or the other. For if we are correct in the opinion already expressed, that justice Adams in this case had jurisdiction from the commencement of this suit, which was not foregone, by his absence on the return day of the writ; then the principle which the defendant would deiive from this claim, has no application here.
If by a court of general jurisdiction, is meant one of unlimited powers, then we have none such in this state ; nor do we know of any elsewhere. And if by a court of limited jurisdiction, is meant one whose powers are subordinate to some other court; then all but courts of dernier resort, are of this character. Such is not the sense in which this subject has been understood, either in England or in this country. We think that a court of record proceeding according to the common law of the land, and whose judgments may be revised by writ of error, is a court whose proceedings and judgments import verity, and until reversed, will protect all who obey them; and in this respect, there is, in this state, no distinction between courts of justices of the peace and the county and superior courts. In this sense, the courts of common pleas of New-Jerscy, Massachusetts, Vermont and Ohio, have been considered as courts of general jurisdiction. Kempe’s lessee v. Kennedy, 5 Cranch 173. Wheeler v. Raymond, 8 Cowen 311. Harrod v. Barrett, 1 Hall 155. Tobias Watkins’ case, 3 Peters 193. Voorhees & al. v. The United States Bank, 10 Peters 474. Betts v. Bagley, 12 Pick. 572. Foot v. Stevens, 17 Wend. 483. Watson v. Watson, 9 Conn. Rep. 144. Howd v. Hall, 10 Conn. Rep. 514. Between all these cburts and mere special tribunals, such as com*498missioners on insolvent estates, committees, military tribunals, .and many others, which are not courts of record, and are established for some special and perhaps temporary purpose, there exists a very marked distinction in regard to the credit and sanction to which their proceedings are entitled, and the immunities, which may be claimed by themselves, and such as act under them.
The form of making up the record of judgments in this state, may be, in some respects, variant in different counties ; but we believe it is not usual that courts of record set forth-the manner in which the service of process has been made. Generally, nothing more definite appears, than that the “ writ has been duly served and returned, and entered upon the docket of the court.” It is true, however, that in most cases, the original process, with the officer’s return of service, accompanies the record, by reference to which the evidence and mode of service appears. Yet neither the original nor any intermediate process, nor the indorsement or attestation of service, constitutes in truth any part of the record of the court, in any sense in which records are understood to import verity. They prove nothing more than their own existence, except so far as the facts stated in them are established, by the finding of the court, either directly, or by reference to them. Even the officer’s return of service affords only prima facie evidence of the facts therein stated.
It is not unfrequent that, as in the present instance, orders of notice have been made pending an action, or bill in chancery ; but we do not think that such orders, or the evidence of their service, have uniformly made a part of the files of the court; nor are we prepared to say, that it is essential they should, so long as the court finds and sets forth upon its record that legal notice has in fact been given.
2. By suffering a default, the defendant admitted a debt to be due to the plaintiff. There being no defence interposed and no issue formed, there was no fact necessary to be found, by the court, to enable the plaintiff to recover something. The assessment of damages was all that remained to be done. 11 Petersd. Abr. 644. 1 Sw. Dig. 783.
The assessment of damages after default, in England, as well as in some of our sister states, is made by a jury upon a writ of enquiry, or by a reference to the clerk or prothonotary. *499By our law, damages in such cases are assessed, by the court; and this has been done in the present case. The court, by record, says, “ It is considered that the plaintiff recover five dollars, damages,” &c. We see no objection to this assessment, even in point of form.
We think there is nothing erroneous in the judgment of the justice; and are, therefore, of opinion, that the judgment of the superior court should be reversed.
in this opinion the other Judges concurred.
Judgment reversed.